 



Exhibit 10(i)(E)
(INTERPUBLICGROUP LOGO) [x18078y1807800.gif]

      ELLEN JOHNSON     Senior Vice President & Treasurer     Tel:
(212) 704-1222     Fax: (212) 704-2229     ejohnson@interpublic.com    

As of March 21, 2006
To the banks, financial institutions
and other institutional lenders
(collectively, the “Lenders”)
parties to the Credit Agreement
referred to below and to Citibank, N.A.,
as agent (the “Agent”) for the Lenders
Ladies and Gentlemen:
     We refer to the 3-Year Credit Agreement, dated as of May 10, 2004, as
amended and restated as of September 27, 2005 and further amended as of
September 30, 2005 and October 17, 2005 (the “Credit Agreement”), among The
Interpublic Group of Companies, Inc., a Delaware corporation (the “Company”),
the banks, financial institutions and other institutional lenders parties to the
Credit Agreement (collectively, the “Lenders”) and Citibank, N.A., as
administrative agent (the “Agent”) for the Lenders. Capitalized terms used but
not defined herein are used with the meanings given to those terms in the Credit
Agreement.
     We have advised you that in the Company’s annual report for the year ended
December 31, 2005 the Company may need to restate previously issued financial
statements, and that the potential restatement relates to changes in liabilities
for vendor discounts and credits and to miscellaneous smaller items (such new
restatement, the “Restatement”), and accordingly, the Company may be in
violation of its obligations under Sections 5.01(a), 5.01(f) and other
provisions of the Credit Agreement. The Restatement may also result in
certifications and representations and warranties of the Company made or deemed
made pursuant to the Credit Agreement or contained in certificates, financial
statements and other documents delivered pursuant to the Credit Agreement, in
each case, prior to the date hereof having been incorrect when made or

1



--------------------------------------------------------------------------------



 



deemed made. Furthermore, the Restatement may result in the Company’s inability
to make the representation and warranty contained in the last sentence of
Section 4.01(e).
     The Company requests that the Lenders waive any breach, Default and related
Event of Default in connection with the matters described in the preceding
paragraph and any conditions precedent to borrowing contained in Section 3.03 of
the Credit Agreement to the extent that the Company’s inability to meet any such
conditions relates to these matters, provided that no such Restatement has a
material negative impact on the Company’s liquidity or financial condition.
     Upon the completion of the Restatement, the Company will deliver to the
Agent a copy of any restated financial statements, together with a certificate
of the chief financial officer or chief accounting officer of the Company, which
certificate shall include a statement that such officer has no knowledge, except
as specifically stated, of any condition, event or act which constitutes a
Default.
     This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this letter agreement by telecopier shall be effective as
delivery of a manually executed counterpart of this letter agreement.
     In accordance with Section 9.01 of the Credit Agreement, this waiver will
become effective as of the date when the Agent has received counterparts of this
letter agreement executed by the Required Lenders or, as to any of the Lenders,
advice satisfactory to the Agent that such Lender has executed this letter
agreement.
     This letter agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to principles of
conflicts of law to the extent that the application of the laws of another
jurisdiction would be required thereby.
1114 Avenue of the Americas, New York, New York 10036 Tel: (212) 704-1222 Fax:
(212) 704-2229

2



--------------------------------------------------------------------------------



 



     Please indicate your agreement with the foregoing (including the waiver) by
having the enclosed duplicate copy of this letter agreement executed in the
space provided below by a duly authorized representative and return the same to
us.

            THE INTERPUBLIC GROUP OF COMPANIES, INC.
      By:   /s/ Ellen Johnson       Name:  Ellen Johnson      Title:  Senior
Vice President & Treasurer     

Confirmed and Agreed:

          CITIBANK, N.A.    
By:
  /s/ Julio Ojea-Quintana    
 
        Name:  Julio Ojea-Quintana     Title:  Director    

          JPMORGAN CHASE BANK, N.A.    
By:
  /s/ Helene Sprung    
 
        Name:  Helene Sprung     Title:  SVP, Division Credit Executive    

          HSBC BANK USA    
By:
  /s/ Robert Elms    
 
        Name:  Robert Elms     Title:  Director    

          ING CAPITAL LLC    
By:
  /s/ William James    
 
        Name:  William James     Title:  Managing Director    

          ROYAL BANK OF CANADA    
By:
  /s/ Dustin Craven    
 
        Name:  Dustin Craven     Title:  Attorney-In-Fact    

          UBS LOAN FINANCE LLC    
By:
  /s/ Marc Sileo    
 
        Name:  Marc Sileo     Title:  Associate Director    

1114 Avenue of the Americas, New York, New York 10036 Tel: (212) 704-1222 Fax:
(212) 704-2229

3



--------------------------------------------------------------------------------



 



         
By:
  /s/ Douglas Gervolino    
 
        Name:  Douglas Gervolino     Title:  Associate Director    

          MORGAN STANLEY BANK    
By:
  /s/ Daniel Twenge    
 
        Name:  Daniel Twenge     Title:  Vice President    

1114 Avenue of the Americas, New York, New York 10036 Tel: (212) 704-1222 Fax:
(212) 704-2229

4